DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt is acknowledged of IDS filed on 01/02/2020.
Claims 14-33 are presented for examination.
This application is a 371 of PCT/CN2018/075553 filed on 02/07/2018.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14, 19-25, 27-29 and 32-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kwa et al. (US 2017/0282731) in view of Chaubard et al. (US 2017/0316656).
18 having a first space therein (¶ 32+); a pocket provided in the main body, the pocket having a second space therein smaller {herein a first cavity 308 and a second cavity 310} than the first space (¶ 61+); a charging module {herein 200} disposed in the pocket and facing the second space (¶ 9+, 27-29+, 51+); a charger, the charger being operable by the charging module (¶ 51+).
Kwa et al. fails to specifically teach and a scanner being partially insertable into the pocket, the scanner including: a scanning module and a scanner battery, the scanner battery being chargeable by the charger.
Chaubard et al. teaches expedited checkout system through portable checkout unit, which includes and a scanner being partially insertable into the pocket, the scanner including: a scanning module (¶ 27+) wherein the scanner is a wireless barcode scanner {using wireless communication}.
In view of Chaubard et al.’s, it would have been obvious to an artisan of ordinary skill in the art at the time the invention was made to employ into the teachings of Kwa et al. a scanner being partially insertable into the pocket, the scanner including: a scanning module so as to enable through the robot means of reading/scanning a barcode from a tagged item.  
	Re Claim 21: Kwa et al. as modified by Chaubard et al. teaches a system, wherein the charging module includes a charging cable 532, the charging cable including: a cable; and a cable terminal connected to the cable, and wherein the main body has a cable guide through which the cable passes (¶ 73+).

	Re Claim 24: Kwa et al. as modified by Chaubard et al. teaches a system, wherein the main body includes: a front portion; and a rear portion separably attached to the front portion, wherein the front portion and the rear portion define the first space (¶ 7+).
	Re Claim 25: Kwa et al. as modified by Chaubard et al. teaches a system, wherein the rear portion includes: a basket {herein tote 44}; a base connected to the basket; and a base cover attached to the base (¶ 31-34+).
	Re Claim 28: Kwa et al. as modified by Chaubard et al. teaches a system, wherein the pocket is disposed closer to a front end of the main body among the front end of the main body and a rear end of the main body (¶ 9+).
	Re Claim 29: Kwa et al. as modified by Chaubard et al. teaches a system, wherein the pocket {herein a cavity} is offset to one side among a left side and a right side of the main body (¶ 6+).
Claim 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kwa et al. (US 2017/0282731) as modified by Chaubard et al. (US 2017/0316656) as applied to claim 14 above, and further in view of Pruitt et al. (US 2008/0164640).
The teachings of Kwa et al. have been discussed above.
Kwa et al. fails to specifically teach that the basket includes a plurality of through holes.
Pruitt et al. teaches method of molding a shopping cart, wherein the basket includes a plurality of through holes (¶ 52+)
so as to maintain temperature control in the basket. 

Allowable Subject Matter
Claims 15-18 and 30-31 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record fails to specifically teach that the scanner includes an insertion portion that is insertable into the pocket and a non-insertion portion that is exposed outside the main body when the insertion portion is inserted into the pocket, wherein the charger is disposed in the insertion portion, and wherein the scanning module is disposed in the non-insertion portion. These limitations in conjunction with other limitations in the claimed invention were not shown by the prior art of record.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Welty et al. (US 2020/0184542) teaches customer assisted robot picking.
Sohn et al. (US 2020/0218254) teaches control method of robot.
McMahon et al. (US 10,953,906) teaches item-identifying carts.
Sutherland et al. (US 2020/0216129) teaches mobile robot.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWYN LABAZE whose telephone number is (571)272-2395.  The examiner can normally be reached on Monday through Friday 8:30AM to 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Steve Paik can be reached on 571-272-2404.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EDWYN LABAZE/Primary Examiner, Art Unit 2887